  Case 20-03958         Doc 18   Filed 05/23/20 Entered 05/23/20 20:11:04          Desc Main
                                   Document     Page 1 of 5

                  UNITED STATES BANKRUPTCY COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
In re:                      )                       Chapter 7
                            )
AMARDARIYA OTGONTSAGAAN and )                       Bankruptcy No. 20 B 03958
BAYARTMAA BATDELGER,        )
                            )
                Debtors.    )                       Honorable Timothy A. Barnes

                                   NOTICE OF MOTION

TO: See attached list

       PLEASE TAKE NOTICE that on Monday, June 1, 2020, at 1:00 p.m., I will appear
before the Honorable Timothy A. Barnes or any judge sitting in that judge’s place, and present
the Trustee’s Motion to Extend Time to Object to Exemptions and Discharge, a copy of
which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

Date: May 23, 2020                          DAVID P. LEIBOWITZ, not individually, but as
                                            the Chapter 7 Trustee of the Debtor’s Estate

                                            By:   /s/ David P. Leibowitz
                                                   David P. Leibowitz (ARDC # 1612271)
                                                   Law Offices of David P. Leibowitz, LLC
                                                   53 West Jackson Boulevard, Suite 1115
                                                   Chicago, IL 60604
                                                   (312) 662-5750
                                                   dleibowitz@lodpl.com

                                 CERTIFICATE OF SERVICE
I, Linda A. Green, certify that I served a copy of this notice and the attached motion on each
entity shown on the attached list at the address shown and by the method indicated on the list on
May 23, 2020, at 5:30 p.m.
                                                       /s/ Linda A. Green
                                                            Attorney
  Case 20-03958       Doc 18     Filed 05/23/20 Entered 05/23/20 20:11:04   Desc Main
                                   Document     Page 2 of 5

                                            SERVICE LIST

Parties served via electronic notice through CM/ECF:

Lester A Ottenheimer, III    lottenheimer@olawgroup.com, nfishkin@olawgroup.com

Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov


Parties served via first class U.S. mail:

Amardariya Otgontsagaan and Bayartmaa Batdelger
3025 Lynn Court Unit D
Arlington Heights, IL 60005




                                                 2
    Case 20-03958         Doc 18       Filed 05/23/20 Entered 05/23/20 20:11:04                     Desc Main
                                         Document     Page 3 of 5


                      UNITED STATES BANKRUPTCY COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
In re:                      )                                 Chapter 7
                            )
AMARDARIYA OTGONTSAGAAN and )                                 Bankruptcy No. 20 B 03958
BAYARTMAA BATDELGER,        )
                            )
                Debtors.    )                                 Honorable Timothy A. Barnes

                    TRUSTEE’S MOTION TO EXTEND TIME TO OBJECT
                          TO EXEMPTIONS AND DISCHARGE

         David P. Leibowitz (“Trustee”), not individually but as the chapter 7 trustee of the estate of

Amardariya Otgontsagaan and Bayartmaa Batdelger (“Debtors”), hereby moves for an order

extending the time for the Trustee to timely object to exemptions and to discharge to and including

July 24, 2020.1 In support, the Trustee states the following:

                                     JURISDICTION AND VENUE

         1.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334 and venue is

proper pursuant to 28 U.S.C. § 1408.

         2.    By Local Rule 40.3.1(a) of the United States District Court for the Northern District of

Illinois, the District Court has referred all bankruptcy cases to the Bankruptcy Court for initial

determination, as permitted by 28 U.S.C. § 157(a).

         3.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O).

                         FACTUAL AND PROCEDURAL BACKGROUND

         4.      Debtors filed a voluntary chapter 7 petition on February 12, 2020.

         5.      David P. Leibowitz is the duly appointed, qualified, and acting chapter 7 trustee in

this case.



1 All chapter, section and rule references, unless otherwise noted, are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532
(“Bankruptcy Code”), and the Federal Rules of Bankruptcy Procedure, Rules 1001-9037 (“Bankruptcy Rules”).
  Case 20-03958          Doc 18     Filed 05/23/20 Entered 05/23/20 20:11:04               Desc Main
                                      Document     Page 4 of 5


        6.         The § 341 meeting in this case was held on March 27, 2020. The Trustee examined

the Debtors concerning one of their vehicles and certain assets held in storage that had been used in

Debtors’ former business.         The Trustee’s investigation continues, and he needs additional

information and documentation concerning these matters. He therefore requires additional time to

obtain and review same and to further evaluate whether or not grounds may exist for an objection to

the Debtors’ discharge and/or exemptions.

                                       RELIEF REQUESTED

        7.         The Trustee requests that the Court extend the date by which the Trustee may timely

object to Debtor’s exemptions to and including July 24, 2020. He further requests that the Court

extend the date by which the Trustee may timely object to the Debtor’s discharge under §727 of the

Bankruptcy Code to and including July 24, 2020.

                                 BASIS FOR RELIEF REQUESTED

        8.    Under Rule 4003(b), objections to the debtor’s claim of exemptions must be filed

within 30 days after the § 341 meeting is concluded or within 30 days after any amendment to the

list of exemptions or supplemental schedules is filed, whichever is later. However, the court may,

for cause, extend the time for filing objections, if the request for extension is filed prior to expiration

of the deadline.

        9.    Under Rule 4004, a complaint objecting to the debtor’s discharge must be filed not

later than 60 days following the first date set for the meeting of creditors under §341. However, the

court may, for cause, extend that deadline on motion filed prior to its expiration.

        10.   This motion is filed prior to expiration of the deadline for objections to exemptions

and prior to expiration of the deadline for objections to discharge.
  Case 20-03958       Doc 18       Filed 05/23/20 Entered 05/23/20 20:11:04           Desc Main
                                     Document     Page 5 of 5


       11.   Cause exists to extend both deadlines, because, as set forth above, the Trustee requires

additional time to obtain and review information and to further investigate and evaluate whether or

not grounds may exist for an objection to the Debtor’s discharge and/or exemptions.

                                            NOTICE
       12.   Notice of this Motion was provided to: (a) the Debtors; (b) the Debtors’ counsel; (c)

the Office of the United States Trustee; and (d) all parties that have requested or receive notice

through CM/ECF. In light of the nature of the relief requested, the Trustee requests that the Court

find the notice provided for herein sufficient under the circumstances and waive and dispense with

any further notice requirements.

       WHEREFORE, the Trustee requests that the Court enter an order:

       (a)     Extending the date by which the Trustee may timely object to the Debtors’ claim of

               exemptions to and including July 24, 2020;

       (b)     Extending the date by which the Trustee may timely object to the Debtors’ discharge

               to and including July 24, 2020; and

       (c)     Granting such further relief as the Court deems just and proper.

                                              DAVID P. LEIBOWITZ, not individually, but as
                                              the Chapter 7 Trustee of the Debtors’ Estate

                                              By:    /s/ David P. Leibowitz
                                                      David P. Leibowitz (ARDC # 1612271)
                                                      Law Offices of David P. Leibowitz, LLC
                                                      53 West Jackson Boulevard, Suite 1115
                                                      Chicago, IL 60604
                                                      (312) 662-5750
